t c summary opinion united_states tax_court william t elliott petitioner v commissioner of internal revenue respondent docket no 12262-01s filed date tommy e swate for petitioner daniel n price for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the only issue for decision is whether petitioner is entitled to the earned_income_credit he claimed some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in corpus christi texas in petitioner lived with glennie huff and her two sons ashton huff and marquin huff petitioner and ms huff were never married in an official marriage ceremony nor were they issued a valid marriage license petitioner is not the biological father of ashton or marquin and no state placed them with him as foster children petitioner filed his federal_income_tax return as head_of_household claiming dependency_exemption deductions for ashton and marquin and an earned_income_credit naming ashton and marquin as qualifying children respondent issued a notice_of_deficiency the court need not address whether petitioner is entitled to head_of_household filing_status or dependency_exemption deductions because with the standard_deduction and a single personal_exemption petitioner had zero taxable_income and zero tax_liability for the year in issue as a result neither petitioner's filing_status nor any deductions bear on the outcome of this case determining that petitioner is not entitled to deductions for dependency_exemptions head_of_household filing_status and earned_income_credit because he failed to provide substantiation for his claims taxpayers generally bear the burden of proving that the commissioner’s determination is incorrect rule a 290_us_111 under sec_7491 however the burden_of_proof shifts to the commissioner if among other requirements the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining his tax_liability the court finds that the burden_of_proof does not shift to respondent because petitioner has failed to comply with the requirements of sec_7491 under sec_32 an eligible_individual is allowed a credit which is calculated as a percentage of the individual's earned_income sec_32 sec_32 and b limits the credit allowed based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children initially petitioner argues that because he treated ashton and marquin similarly on previous unchallenged returns his consistent treatment should not now be questioned each taxable_year however stands alone and the commissioner may challenge in a succeeding year what was condoned or agreed to in a former year 55_tc_28 thus a taxpayer must follow the reporting requirements in any given taxable_year to be entitled to a credit even if the commissioner did not challenge a similarly claimed credit in a prior year as a result what happened with petitioner's past tax returns is not relevant to the decision in this case respondent argues that petitioner had no qualifying children in because no individual met the relationship and residency requirements of sec_32 to be eligible to claim an earned_income_credit with respect to a qualifying_child a taxpayer must establish the child bears the relationship to the taxpayer prescribed by sec_32 the child meets the age requirements of sec_32 and the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as prescribed by sec_32 as is relevant to the relationship_test the definition of a qualifying_child includes a child or a stepchild of the taxpayer sec_32 petitioner's position is that ashton and marquin were qualifying children for purposes of the earned_income_credit because they are his stepchildren petitioner claims they qualify as his stepchildren because he and ms huff were in a valid common_law marriage pursuant to the laws of the state of texas respondent's position is that their common_law marriage does not comport with the requirements of the statute sec_2 of the texas family code provides a three part conjunctive test to determine if a man and a woman are in a valid common_law marriage the third part of the common_law test requires the couple to hold themselves out to others as though they were married tex fam code ann sec_2 vernon in mcchesney v johnson s w 2d tex civ app the court stated that the agreement is fundamental and cohabitation is an element but the holding out to the public as being man and wife is the acid test a couple's conduct and actions alone are sufficient to satisfy this element whereas spoken words are not necessary to establish marital status winfield v renfro s w 2d tex app when questioned by respondent's counsel whether she held herself out to others as being married to petitioner ms huff testified that she did not hold herself out to third parties or tell anyone that she and petitioner were married the court finds therefore that petitioner was not married common_law or otherwise to ms huff in as a result the court also finds that ashton and marquin for purposes of sec_32 were not petitioner's stepchildren because petitioner has not established that ashton or marquin met the relationship_test established in sec_32 he has no qualifying children for purposes of the earned_income_credit if petitioner had established that he is married common_law or otherwise he then would be precluded from claiming the earned_income_credit because married persons must file a joint_return if they wish to claim an earned_income_credit sec_32 petitioner is however eligible for an earned_income_credit as an individual with no qualifying children under sec_32 because his adjusted_gross_income in was in excess of the threshold phaseout amount but below the complete phaseout amount prescribed by sec_32 the earned_income_credit begins to phaseout for individuals with no qualifying children and adjusted_gross_income in excess of dollar_figure for see sec_32 and b see also revproc_99_42 1999_2_cb_568 the earned_income_credit is completely phased out for individuals with no qualifying children and adjusted_gross_income in excess of dollar_figure for see sec_32 and b see also revproc_99_42 1999_2_cb_568 petitioner had adjusted_gross_income of dollar_figure in the court holds therefore that petitioner is entitled to an earned_income_credit as an individual with no qualifying children reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
